Citation Nr: 0818110	
Decision Date: 06/03/08    Archive Date: 06/12/08	

DOCKET NO.  05-14 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service in the Philippine Commonwealth 
Army from October 1941 to May 1942 and from August 1945 to 
December 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Manila, the Republic of the Philippines, that denied 
entitlement to the benefits sought.

In communications dated in June 2007 from the veteran and his 
representative, the issues of entitlement to service 
connection for hypertension and heart disease were withdrawn.  
The Board notes that a Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204 (2007).  As the veteran has 
withdrawn the appeals with regard to heart disease and 
hypertension, there remain no allegations of fact or law for 
appellate consideration.  

The Board also notes that in accordance with the provisions 
of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900 (c) (2007), the 
instant appeal has been advanced on the Board's docket for 
good cause shown.  

For reasons which will be set forth in the REMAND at the end 
of the decision below, the issues of the veteran's 
entitlement to service connection for bilateral hearing loss 
and tinnitus are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  The veteran will 
be notified if further action is required.  



FINDINGS OF FACT

1.  The medical evidence of record includes a principal 
psychiatric diagnosis of PTSD.  

2.  The veteran is shown as likely a not to have PTSD due to 
events experienced in service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably 
met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103 (a), 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this claim, compliance of 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5013A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)) need not be discussed.  The Board notes 
there has been essential compliance with the requirements of 
the VCAA throughout the course of the appeal.  This includes 
the veteran  having a personal hearing before a decision 
review officer at the Los Angeles RO in October 2006.  A 
transcript of the hearing proceedings is of record and has 
been reviewed.

Pertinent Legal Criteria

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§ 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in service.  38 C.F.R. 
§ 3.303 (d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).  If the veteran 
fails to demonstrate any one element, denial of service 
connection will result.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; and a link, established by 
medical evidence, between current symptoms and in service 
stressors; and credible supporting evidence that the claimed 
in service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in service stressor.  3.303 (f).  
See also 38 U.S.C.A. § 1154 (b) and 38 C.F.R. § 3.304 (d) 
(pertaining to combat veterans).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b) (West 2002).






Factual Background and Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or in his behalf.  See Gonzales v. 
West, 218 F.3d, 1378, 1380 (Fed. Cir. 2000)  (The Board must 
adjudicate the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence, and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000)  (The law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The medical evidence of record reveals a principal 
psychiatric diagnosis of PTSD.  

The veteran has referred to various incidents during World 
War II while serving with different units of the Philippine 
Commonwealth Army.  While it is almost impossible to 
corroborate these incidents so many years after the fact, the 
veteran's recollections of activities in which he was 
involved are certainly consistent with the nature and 
circumstances of the combat action that took place at various 
times in the Philippines during World War II.

The pertinent medical evidence of record includes a statement 
from a clinical psychologist at a Vet Center in California in 
May 2002 in which he stated the veteran had been diagnosed 
with PTSD.  

Additional evidence includes a November 2002 statement from a 
psychiatrist at the VA Medical Center in Sepulveda.  He 
stated he had been treating the veteran since September 2002.  
It was noted the veteran had been seen prior to that in June 
2002 by another psychiatrist at VA.  It was noted the veteran 
had also been seen by a psychologist at the local Vet Center 
as well.  It was the psychiatrist's opinion the veteran had 
PTSD.  The veteran had symptoms of hypervigilance, 
nightmares, and flashbacks.  

Based on a longitudinal review of the evidence of record, the 
Board finds that the veteran's recollections of his 
experiences in the Philippines reveal that he was exposed to 
combat action during his service.  While more definitive 
corroboration would be desirable, the Board finds that there 
is adequate evidence of record with which to make a decision 
at this time.  The Board essentially accepts the veteran's 
basic assertion that he was exposed to enemy fire while 
serving in the Philippines during World War II.  The Board 
finds no reason to question the veteran's credibility.  
Additionally, the veteran has a current valid diagnosis of 
PTSD, and his PTSD has been reported to be related to his 
service during World War II.  As indicated in Suozzi v. 
Brown, 10 Vet. App. 307 (1997), a stressor need not be 
corroborated in every detail.  Corroboration of a veteran's 
personal participation in a stressful activity is not 
necessary.  See Pentecost v. Derwinski, 16 Vet. App. 124 
(2002).  Accordingly, the Board finds that the veteran has 
PTSD that reasonably is the result of his experiences while 
serving with the Philippine Commonwealth Army during World 
War II.  

ORDER

Service connection for PTSD is granted.  To this extent, the 
appeal is allowed.


REMAND

With regard to the claims for service connection for hearing 
loss and tinnitus, a review of the record reveals the veteran 
has not been accorded a VA compensation and pension 
examination with an opinion as to the etiology of any current 
hearing loss and/or tinnitus.  An examination with an opinion 
is necessary if the evidence of record:  (a) contains 
competent evidence that the claimant has a current 
disability, or current symptoms of disability; and (b) 
establishes that the veteran suffered an event, injury, or 
disease in service; (c) and indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service, but (d) does not 
contain sufficient medical evidence for the Secretary of VA 
to make a decision on the claim.  See 38 C.F.R. § 3.159 
(c)(4).  The Court has held that the requirement that a 
disability "may be associated" with service is a "low 
threshold" requirement.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).

As the record includes the diagnosis of a condition that may 
be service connected (hearing loss), and there are statements 
from the veteran that his hearing loss is related to service 
(which satisfies the "low threshold" standard in McLendon), a 
VA examination with a medical opinion is necessary.  

The Board notes that the veteran's accredited representative, 
in his February 2008 informal hearing presentation, asserted 
that the veteran never received notification that he was to 
report for examinations to evaluate his hearing loss and 
tinnitus in April 2007.  The representative asks that the 
veteran be accorded an opportunity to appear for another 
examination.

In view of the foregoing, the Board believes that further 
development is in order and this portion of the case is 
REMANDED for the following actions:

1.  VA should ask the veteran to identify 
the health care providers of all post 
service treatment or evaluation he has 
received for hearing loss and/or tinnitus 
and to provide the releases necessary for 
VA to obtain records of all such 
treatment or evaluation.  VA should 
obtain complete records of all such 
treatment and evaluation from all sources 
identified.

2.  VA should also arrange for the 
veteran to be examined by a physician 
knowledgeable in ear disorders to 
determine the likely etiology of any 
current hearing loss and/or tinnitus.  
The examiner should review the claims 
file in conjunction with the examination.  
The examiner should explain the rationale 
for any opinion given, specifically 
commenting on the evidence already of 
record.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran has hearing 
loss and/or tinnitus related to his 
service during World War II.  The Board 
is aware of the fact that this 
examination is being conducted many years 
following service discharge, but the 
examiner is asked to provide an opinion 
to the best of his or her ability.  If 
the examiner states that he or she cannot 
make such an opinion without resort to 
speculation, this should be so indicated.  

3.  VA should then readjudicate the 
claim.  If the benefits sought are not 
granted to the veteran's satisfaction, VA 
should issue an appropriate Supplemental 
Statement of the Case and give the 
veteran and his representative the 
opportunity for response.  The case 
should then be returned to the Board, if 
otherwise in order for further review.

The Board intimates no opinion as to any final outcome 
warranted.  The veteran is to be informed that any failure 
without good cause to report for an examination could result 
in a denial of the claims.  38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


